Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                          No. 04-14-00435-CV

                               In the Interest of J.R.P., et al., Children

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-PA-01799
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 29, 2014

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Appellant J.R. appeals from an order terminating her parental rights to her children.

Appellant’s court-appointed appellate counsel has filed a brief containing a professional evaluation

of the record and demonstrating that there are no arguable grounds to be advanced on appeal.

Appellant’s counsel concludes this appeal is without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). See In the Interest of R.R., No. 04-03-00096-CV, 2003

WL 21157944, at *4 (Tex. App.—San Antonio 2003, order) (applying Anders procedure in an

appeal from an order terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex.

App.—San Antonio 2003, no pet.). Appellant’s counsel states that he has provided appellant with

a copy of the brief and advised appellant of her right to review the record and file a pro se brief.

Appellant has not filed a pro se brief.
                                                                                  04-14-00435-CV


       After reviewing counsel’s brief and the record, we agree that this appeal is frivolous and

without merit. Therefore, the order terminating appellant’s parental rights is affirmed and

counsel’s motion to withdraw is granted.

                                                Karen Angelini, Justice




                                              -2-